Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-14 have been considered and are pending examination. Claim(s) 1, 3, 8-12 have been amended. New claim(s) 13, 14 have been added.


Response to Amendment
This Office Action has been issued in response to amendment filed on 01/26/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Objections

Claim(s) 1, 12 are objected to because of the following informalities: 

In claim 1, line(s) 6 , it appears that “a function processing on the data input to and output from” should be changed to – a function processing on data input to and output from --. Appropriate correction is required.
Claim(s) 12 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

In claim 1, line(s) 9 , it appears that “ the function processing on the data input to and output from” should be changed to – the function processing on data input to and output from --. Appropriate correction is required.
Claim(s) 12 contain(s) same deficiencies as claim 1 and are rejected for the same reason.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation " the storage devices" (Line(s) 6, 9 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the storage devices " as " the plurality of storage devices ". Appropriate correction/clarification is required.
Claim(s) 12 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

As per claim 9 , the limitation " makes the data redundant" (in line(s) 5, 6) renders the claim  indefinite since it's not clear whether this limitation is referring to previously cited limitations “ data input to and output”  or other data. For the purposes of prior art rejection, examiner is interpreting “ makes the data redundant” as “ makes data redundant “ . Appropriate correction/clarification is required


Response to Arguments



Applicant's arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. Accordingly, this action has been made FINAL.

Examiner withdraws the objections to claim(s)  10 and 11 in favor of the claim amendments.

Examiner withdraws 112(b) rejections in favor of the amendments to claim(s)  3, 8, 11.

Applicant argues in essence on page(s) 7 taking Claim # 1 as exemplary that Kudo … does not disclose or suggest "a highly functional controller" as recited by amended claim 1, and does not disclose "control execution of I/O output processing." Finally, Kudo fails to disclose or suggest any controller which provides directivity to an input, as provided by the "highly functional controller." . This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Based on a broadest reasonable interpretation, examiner interprets the amended limitation “a highly functional controller configured to control execution of I/O output processing for writing data to each of the plurality of storage device, reading data from one of the plurality of storage devices, and executing function processing for managing data on the plurality of storage devices.” merely as a configurable controller which executes writes, reads and data management on a plurality of storage devices. Kudo in [0001], [0040], [0049], [0054], [0056] teaches about a large computer in a host executing data I/O processing between host and storage devices and executing data management required to control the storage system and centrally operate a plurality of controllers.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kudo (U.S. Publication Number 2013/0311685).

Kudo teaches “1. A storage system comprising: a plurality of storage devices that store data;” Kudo [0001], [0041] discloses storage system comprising a plurality of storage drives “and a plurality of controllers that process data input to and output from the plurality of storage devices,”  Kudo [0041], [0064], [0059], [0060] discloses a plurality of controllers that process I/O from storage drives “at least one of the plurality of controllers enabling execution of a function processing on the data input to and output from the storage devices,”  Kudo [0049], [0060], [0064], [0066] discloses controllers enabling a plurality of function processing for I/O processing “the storage system further comprising: a management section that changes the plurality of controllers that process data on a basis of whether to execute the function processing on the data input to and output from the storage devices.” Kudo [0049], [0053], [0060], [0064], [0066], [0097], [0118] discloses configuration information used by configuration manager to manage hardware, determine whether access destination is CTLa or CTLb and operate and synchronize controllers enabling a plurality of function processing for I/O processing “a highly functional controller configured to control execution of I/O output processing for writing data to each of the plurality of storage device, reading data from one of the plurality of storage devices, and executing function processing for managing data on the plurality of storage devices.” Based on a broadest reasonable interpretation, examiner interprets this amended limitation merely as a configurable controller which executes writes, reads and data management on a plurality of storage devices. Kudo in [0001], [0040], [0049], [0054], [0056] teaches about a large computer in a host executing data I/O processing between host and storage devices and executing data management required to control the storage system and centrally operate a plurality of controllers.

As per claim 2, Kudo teaches “2. The storage system according to claim 1, wherein the function processing includes any of snapshot, remote copying, deduplication, and compression.” Kudo [0049] discloses remote copy function, copy function for creating replicas.

As per claim 3, Kudo teaches “3. The storage system according to claim 2, wherein the management section sets, as a storage area, a first storage area to which the function processing is not applied and a second storage area to which the function processing is applied, and causes one or more different controllers to take charge of the first storage area and the second storage area, and when a data input/output request is received, the data input/output request is transferred to a controller in charge of data associated with the data input/output request.” Kudo [0049], Figure 2 element 12a(b), Figure 3 element 201a(b), [0049], [0053], [0069], [0143] discloses configuration manager which maintains a plurality of control/ management tables and information for hardware resource configuration in the storage system. Kudo in Figures 17, 22A,B, 24, 25, [0114], [0117], [0118], [0136], [0137], [0141]-[0146] discloses that some processor cores (i.e. controllers) are configured for prioritized processing and others for normal processing. Figure 17- Table 113, row 4 shows that a resource configuration of Controller 0-3 associated with a normal core and interrupt receivability “impossible” provides normal processing but NOT prioritized processing. On the other hand, figure 17- Table 113, row 1 shows that a resource configuration of Controller 0-0 associated with a dedicated core provides prioritized processing. Additionally, Kudo discloses that when processing I/O requests to volumes (i.e. storage areas) associated with performance requirements, the control/ management tables are referenced (i.e. tables 116, 113, 114, 115) and/or updated (i.e. configuration manager can switch between dedicated cores and normal cores by writing to table 113) to select a specific resource configuration and obtain a destination access which satisfies a performance requirement associated with a requested access

As per claim 4, Kudo teaches “4. The storage system according to claim 2, wherein a plurality of storage areas are provided, and whether to apply each of a plurality of series of the function processing is set in each of the plurality of storage areas” Kudo [0049], Figure 2 element 12a(b), Figure 3 element 201a(b), [0049], [0053], [0069], [0143] discloses configuration manager which maintains a plurality of control/ management tables and information for hardware resource configuration in the storage system. Kudo in Figures 17, 22A,B, 24, 25, [0114], [0117], [0118], [0136], [0137], [0141]-[0146] discloses that some processor cores (i.e. controllers) are configured for prioritized processing and others for normal processing. Figure 17- Table 113, row 4 shows that a resource configuration of Controller 0-3 associated with a normal core and interrupt receivability “impossible” provides normal processing but NOT prioritized processing. On the other hand, figure 17- Table 113, row 1 shows that a resource configuration of Controller 0-0 associated with a dedicated core provides prioritized processing. Additionally, Kudo discloses that when processing I/O requests to volumes (i.e. storage areas) associated with performance requirements, the control/ management tables are referenced (i.e. tables 116, 113, 114, 115) and/or updated (i.e. configuration manager can switch between dedicated cores and normal cores by writing to table 113) to select a specific resource configuration and obtain a destination access which satisfies a performance requirement associated with a requested access “and one storage area is selected in response to a type of the function processing requested to be executed.” Kudo [0149] discloses processing may be switched between prioritized processing and normal processing

As per claim 5, Kudo teaches “5. The storage system according to claim 3, wherein the management section causes the first controller to take charge of the first storage area, and causes the second controller higher in a processing performance than the first controller to take charge of the second storage area.” Kudo [0049], Figure 2 element 12a(b), Figure 3 element 201a(b), [0049], [0053], [0069], [0143] discloses configuration manager which maintains a plurality of control/ management tables and information for hardware resource configuration in the storage system. Kudo in Figures 17, 22A,B, 24, 25, [0114], [0117], [0118], [0136], [0137], [0141]-[0146], [0149], claim 8, discloses that some processor cores (i.e. controllers) are configured for prioritized processing and others for normal processing. Figure 17- Table 113, row 4 shows that a resource configuration of Controller 0-3 associated with a normal core and interrupt receivability “impossible” provides normal processing but NOT prioritized processing. On the other hand, figure 17- Table 113, row 1 shows that a resource configuration of Controller 0-0 associated with a dedicated core provides prioritized processing. Additionally, Kudo discloses that when processing I/O requests to volumes (i.e. storage areas) associated with performance requirements, the control/ management tables are referenced (i.e. tables 116, 113, 114, 115) and/or updated (i.e. configuration manager can switch between dedicated cores and normal cores by writing to table 113) to select a specific resource configuration and obtain a destination access which satisfies a performance requirement associated with a requested access. Further, Kudo [0149] discloses processing may be switched between prioritized processing and normal processing

As per claim 6, Kudo teaches “6. The storage system according to claim 3, wherein the management section causes the first controller to take charge of the first storage area, and causes the second controller lighter in a load than the first controller to take charge of the second storage area.”  Kudo [0118], [0123], [0125], [0126], [0129] discloses load monitoring and balancing  

As per claim 7, Kudo teaches “7. The storage system according to claim 3, the management section causing the first controller to take charge of the first storage area, and causing the second controller to take charge of the second storage area the storage system further comprising: a data protection section that makes redundant data Kudo [0049] discloses setting hardware resource configurations to perform volume copy function for creating replicated images of volumes and remote copy function for implementing disaster recovery by performing data copying to a remote site.

As per claim 8, Kudo teaches “8. The storage system according to claim 7, comprising: a plurality of first controllers; and a plurality of second controllers, wherein the plurality of first controllers form multiplexed redundant configurations, and the plurality of second controllers form multiplexed redundant configurations.” Kudo [0001], [0002], [0064] discloses storage system in which controllers for executing data transmission and reception between the host and storage devices are multiplexed.

As per claim 12 , Kudo teaches “12. A control method of controlling a storage system including a plurality of storage devices that store data” Kudo [0001], [0041] discloses storage system comprising a plurality of storage drives “ and a plurality of controllers that process data input to and output from the storage devices,” Kudo [0041], [0064], [0059], [0060] discloses a plurality of controllers that process I/O from storage drives “the control method, executed by a computer, comprising:” Kudo claim 14 “setting at least one of the controllers in such a manner that the at least one of the controllers is capable of executing function processing on the data input to and Kudo [0049], [0060], [0064], [0066] discloses controllers enabling a plurality of function processing for I/O processing “and changing the controllers that process the data on a basis of whether to execute the function processing on the data input to and output from the storage devices.” Kudo [0049], [0053], [0060], [0064], [0066], [0097], [0118] discloses configuration information used by configuration manager to manage hardware, determine whether access destination is CTLa or CTLb and operate and synchronize controllers enabling a plurality of function processing for I/O processing


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (U.S. Publication Number 2013/0311685) in view of NPL GrayWulf: Scalable Clustered Architecture for Data Intensive Computing hereinafter referred to as GrayWulf.

Kudo teaches all the limitations of claim 7  from which claim 9 depends.
Additionally, Kudo teaches “wherein the data protection section makes the data redundant using the plurality of storage devices in the plurality of nodes.” Kudo [0049] discloses setting hardware resource configurations to perform volume copy function for creating replicated images of volumes and remote copy function for implementing disaster recovery by performing data copying to a remote site.  
Kudo Does not explicitly teach “a plurality of nodes each node having the first or second controller and the plurality of storage devices,”
However, GrayWulf teaches “a plurality of nodes each having the first or second controller and the storage devices,” GrayWulf Table 1 , section 4.1, 4.2, Figure 1, Figure 4 discloses storage cluster comprising a plurality of tier building blocks where each tier includes an associated compute section and controller which provides high bandwidth for a range of data intensive computations
Kudo and GrayWulf are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by GrayWulf, that his modular building block architecture improves performance by providing a system using building blocks of commodity components with better balance for a range of data intensive computations (GrayWulf Abstract, sections 4.1, 7). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GrayWulf’s modular building block architecture in the system of Kudo to 

As per claim 10 , the combination of Kudo and GrayWulf teaches “wherein each node in the plurality of nodes include a compute section that issues the data input/output request.” GrayWulf Table 1, section 4.1, 4.2, Figure 1, Figure 4 discloses storage cluster comprising a plurality of tier building blocks where each tier includes an associated compute section and controller which provides high bandwidth for a range of data intensive computations


As per claim 11, Kudo teaches all the limitations of claim 7  from which claim 11 depends.
Kudo Does not explicitly teach “a plurality of nodes each node having the first or second controller; and the plurality of storage devices that can be used from the plurality of nodes.”
However, GrayWulf teaches “a plurality of nodes each node having the first or second controller; and the plurality of storage devices that can be used from the plurality of nodes.” GrayWulf Table 1 , section 4.1, 4.2, Figure 1, Figure 4 discloses storage cluster comprising a plurality of tier building blocks where each tier includes an associated compute section and controller which provides high bandwidth for a range of data intensive computations  
Kudo and GrayWulf are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by GrayWulf, that his modular building block architecture improves performance by providing a system using building blocks of commodity components with better balance for a range of data intensive computations (GrayWulf Abstract, sections 4.1, 7). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GrayWulf’s modular building block architecture in the system of Kudo to improve performance by providing a system using building blocks of commodity components with better balance for a range of data intensive computations


Claim(s) 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (U.S. Publication Number 2013/0311685) in view of NAKAJIMA (U.S. Publication Number 2017/0206027)

Referring to claims 13 and 14, taking claim 13 as exemplary, Kudo teaches all the limitations of claim 1  from which claim 13 depends.
Kudo does not explicitly teach “a resource saving controller comprising an I/O processing section configured to control input output processing on a volume of which the resource saving controller takes charge.”
NAKAJIMA teaches “a resource saving controller comprising an I/O processing section configured to control input output processing on a volume of which the resource saving controller takes charge.” NAKAJIMA [0010], [0046], [0062], [0063], [0152], [0164], (see also [0042], [0066], [0109], [0157], [0161], [0162], [0167]) discloses a management system configured to perform resource adjustments by changing resource allocation based on I/O operations associated to target volumes
NAKAJIMA and Kudo are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by NAKAJIMA, that his management system improves performance by allowing a manager to make a selection from a plurality of resource adjustments schemes with different characteristics (NAKAJIMA [0174], [0180]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NAKAJIMA’s management system in the system of Kudo to improve performance by allowing a manager to make a selection from a plurality of resource adjustments schemes with different characteristics.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190065078 A1 ACQUISITION OF IOPS AND MBPS LIMITS INDEPENDENTLY AT A SCHEDULER IN A SCHEDULER HIERARCHY, Yerfule.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        03/17/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132